                                                                                                FI LED
                                                                                            IN CLERK'S OFFICE
                                                                                      U.S. DISTRICT COURT E.D.N.Y.


UNITED STATES DISTRICT COURT                                                          *        SEP 24 2019     *
EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                     ORDER
                                                                     l 8-CR-0394 (SJF)(A YS)
              _ - against-

JOHN DRAGO,

                                   Defendant.
----------------------------------------------------------X
FEUERSTEIN, District Judge:

        Defendant John Drago ("Defendant") has filed an omnibus motion seeking to, inter alia,

suppress evidence seized pursuant to a 2013 warrant. See Motion, Docket Entry ("DE") [24].

The Court referred the motion to Magistrate Judge Anne Y. Shields "to conduct, hearings, to the

extent necessary, and to submit proposed findings offact and recommendations" regarding specific

issues raised by the motion. Elec. Order of 5/28/19. By order dated July 15, 2019, this Court

adopted Magistrate Judge Shields' report and recommendation of June 25,2019. Order, DE [60].

The Court found, inter alia, that the 2013 warrant violated the particularity clause of the Fourth

Amendment and was thus facially invalid, but that the motion to suppress evidence seized pursuant

to this warrant remained undecided pending further report and recommendation from the

Magistrate Judge.

        On September IO, 2019, Magistrate Judge Shields issued a second Report and

Recommendation (the "Report"). DE [72]. After conducting an evidentiary hearing, Magistrate

Judge Shields found that the good faith exception to the exclusionary rule does not apply to the

search of Defendant's business premises, Kayla, and recommended that Defendant's motion to

suppress the fruits of that search be granted. Report at 25. In addition to the recommendations,

the Report specifically advised the parties about the procedures for objecting to the Report and the

consequences of failing to file objections. Id. A copy of the Report was served upon counsel for
all parties via ECF on September 10, 2019.

        By letter dated September 20, 2019, the Government advised that it did not intend to file

objections to the Report. Letter, DE [73]. At a status conference held before this Court on

September 23, 2019, the Government confirmed that it would not file objections, and defense

counsel represented to the Court that Defendant also did not object to the Report. For the reasons

set forth below, Magistrate Judge Shields' Report is adopted in its entirety.

I. DISCUSSION

A. Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. §

636(b)(l); FED. R. CIV. P. 72(b)(2). The Court is not required to review the factual findings or

legal conclusions of the magistrate judge as to which no proper objections are interposed. See

Thomas v. Arn,, 474 U.S. 140, 150 (1985).            "Where parties receive clear notice of the

consequences, failure to timely object to a magistrate's report and recommendation operates as a

waiver of further judicial review of the magistrate's decision." Smith v. Campbell, 782 F.3d 93,

102 (2d Cir. 2015) (internal quotation marks and citation omitted). To accept the magistrate's

report and recommendation absent a timely objection, the court need only be satisfied that there is

no clear error on the face of the record. See FED. R. CIV. P. 72(b); Baptichon v. Nevada State

Bank, 304 F. Supp. 2d 451,453 (E.D.N.Y. 2004), affd, 125 F. App'x 374 (2d Cir. 2005). Whether

or not proper objections have been filed, the district judge may, after review, accept, reject, or

modify any of the magistrate judge's findings or recommendations. 28 U.S.C. § 636(b)(l); FED.

R. CIV. P. 72(b).



                                                 2
B. Review of the Report

        Given the absence of objections from the parties, this Court is not obligated to conduct a

de novo review of the findings and conclusions in the Report, but rather "need only satisfy itself

that there is no clear error on the face of the record to accept a magistrate judge's report and

recommendation." Safety-Kleen Sys., Inc. v. Silogram Lubricants Corp., No. 12-CV-4849, 2013

WL 6795963, at *I (E.D.N.Y. Dec. 23, 2013). After a careful review of the thorough and well-

reasoned Report, the Court finds no plain error in either the reasoning or the conclusions reached

therein, and accordingly, adopts it in its entirety.

C. Remainder of the Motion

        The Government has represented that it plans to seek a superseding indictment. At the

conference before this Court on September 23, 2019, Defendant withdrew the remaining portions

of his motion without prejudice to renewal at a later date. Accordingly, the motion will be

terminated.

II. CONCLUSION

        That portion of Defendant's motion [24] seeking to suppress evidence seized pursuant to

the 2013 warrant is granted; and the balance of the motion is withdrawn without prejudice. The

Clerk of the Court is directed to terminate the motion consistent with this Order.

SO ORDERED.

                                                        Isl
                                                       Sandra J. Feuerstein
                                                       United States District Judge
Dated: Central Islip, New York
       September 24, 2019




                                                   3
